COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                       AMENDED ORDER

Appellate case name:     In re David W. Warren, Beneficiary of the David Abraham Weiner
                         1994 Trust

Appellate case number:   01-15-00400-CV

Trial court case number: 425577

Trial court:             Probate Court No. 4 of Harris County

        It is ORDERED that the relator’s request for an emergency stay pending resolution of the
petition for a writ of mandamus is GRANTED. All proceedings in this cause number in the
probate court are hereby STAYED until further notice, including any order compelling
production of relator's educational records. The real party in interest is ORDERED to file a
response, if any, no later than May 22, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: April 29, 2015